Briscoe, J.,
delivered tbe opinion of tbe Court.
Tbis is tbe third appeal in tbis case. Tbe first is reported in.120 Md. 128, and tbe second, in 122 Md. 660.
Tbe facts and principles of law controlling tbe case were fully stated in tbe opinions filed and reported, on tbe former appeals, and need not be repeated in tbis case.
Tbe proceedings relate to tbe condemnation of a crossing for railroad purposes at Columbia avenue, in Hyattsville, Prince George’s County, in tbe matter of tbe petition of tbe AVashington, AVestminster and Gettysburg Railroad Company, tbe appellee hei’e, and tbe Mayor and Common Council of Hyattsville, tbe appellant.
Tbe proceedings of condemnation were instituted in tbe Circuit Court for Prince George’s County, under tbe Act of 1912, Chapter 117, regulating tbe procedure for tbe acquisition of property for public use by condemnation, and on October 22nd, 1913, it was determined that tbe appellee was entitled to condemnation of so much of Columbia avenue as was prayed in tbe original petition, for tbe purposes of a railroad crossing. Tbe judgment or order of condemnation was affirmed by tbis Court on tbe second appeal, in 122 Md. 667, in a very clear and full opinion by Ohiee J udge Boyd, covering tbe entire subject matter and tbe various contentions of tbe parties.
Subsequently tbe appellee obtained tbe permission and approval of tbe Public Service Commission, of tbe State, as required by section 438 of Article 23 of tbe Code, as to tbe manner and tbe method of tbe crossing, as will appear by the order of tbe Commission, set out in tbe record.
Afterwards, on tbe 23rd of June, 1914, tbe appellee petitioned tbe Court for tbe appointment of appraisers to assess tbe value of tbe land condemned, under section 5, Chapter 117 *579of the Acts of 1912, and a copy of the petition was served upon the defendant.
Certain objections were filed on the part of the defendant to the appointment of any appraisers whatever, but the Court below, after a hearing on the petition, overruled the objections and on the 7th day of July, 1914-, by an order of that date appointed three appraisers pursuant to the provisions of section 5, Chapter 117 of the Acts, with certain directions, which will appear from the order set out in the record.
Subsequently, the defendant filed a motion to strike out the order of July 7th, appointing the appraisers, and this motion upon hearing was overruled, by the Court below, on tbe 17th of July, 1914. And this appeal, is from the order of Court, appointing the appraisers, and also from an order of Court, overruling the defendant’s motion to strike out the previous order of July 7th, 1914-, appointing the appraisers.
A motion to dismiss this appeal has been made upon tbe ground; first, that the appeal is without warrant of law, and second, because tbe Act of 1912, Chapter 117, under which these proceedings' were had, does not provide for an appeal from an order of Conrt appointing appraisers.
As we are of opinion that the motion to' dismiss must prevail, it will not be necessary to consider tbe other questions discussed in the appellant’s brief, and sought to be raised on the record now before usu
By Chapter 117 of the Acts of 1912, a new article was added to the Code of Public General Laws of 1904, to be known as Article 33A, “Eminent Domain.” This Act prescribes and regulates the procedure for the acquisition of property for public uso by condemnation and provides that the proceedings therefor shall he before a jury in Conrt, instead of before a sheriff’s jury.
By section 5 of the Act, it is provided that immediately upon the expiration of the time for appeal from any judgment that the property be condemned or in case of such appeal upon such judgment being affirmed and remanded, the lower Court shall appoint as appraisers three inhabitants of *580the city or county where such property is situated, not in anywise interested in the property to be condemned, nor related to the owner or owners thereof, etc., etc.
By section 6, it is provided, that from any judgment that the property he condemned, or dismissing the petition, an appeal may be taken to the Court of Appeals within ten days after the entry of said judgment, hut not afterward, and the record shall he sent up to the Court of Appeals within thirty days after the entry of the appeal.
It will he thus seen that the statute under which these proceedings were had, does not provide for an appeal from an order of Court appointing appraisers. ■
The jurisdiction of the Circuit Court for Prince George’s County, in proceedings of this kind is a special and limited one and entirely distinct and independent of it's common law powers.
Ho appeal lies to this Court from the action and determination of the Circuit Courts in cases of this kind, if they meet the requirements of the law as to statutory jurisdiction, unless expressly given hy statute. It is well settled that the action of a tribunal with limited statutory power from which no appeal is given, is final and conclusive, if such action does not exceed the jurisdiction conferred by’the statute, and cannot be reviewed hy this Court. Jackson v. Bennett, 80 Md. 76; Moores v. Bel Air Water Co., 79 Md. 391; Arnsperger v. Crawford, 101 Md. 248; Josselson v. Sonneborn, 110 Md. 550; N. Y. Mining Co. v. Midland Co. 99 Md. 506.
The Circuit Court clearly had jurisdiction under the statute in this case to make the appointment of appraisers and there is nothing in the record to show it exceeded its jurisdiction in so doing, consequently its action in this respect cannot he reviewed in this Court. Eor the reasons stated, the appeal will he dismissed.''

Appeal dismissed, with costs to the appellee.